Title: To James Madison from William Bingham, 25 April 1789
From: Bingham, William
To: Madison, James


Dr sir,
Philada April 25 1789.
I will make no Apology to you for the small Portion of Time that the Perusal of this letter may claim from more valuable Avocations.
By Letters I have received from Europe, I am induced to think that Strong Impressions on the public Mind, will be made by the first legislative Acts of Congress, which will display in Some Measure, the Character of our new Government.
I am afraid we Shall be compelled to perform what to other Nations, whose characters are well established, might be deemed Works of Supererogation, in order to regain the Credit we have lost.
I wish Some Mode could be adopted to express the sentiments of Congress on Some of the capital Points of legislative Attention, as well as on those political Virtues, which dignify, adorn & aggrandize a Nation.
They would be translated & published in all the Languages of Europe, & would be very instrumental in increasing our freinds & detaching our Enemies.
I remember well, (when in Europe,) that General Washington’s Circular Letter became the common Topic of Conversation, & the most favorable Opinions were formed of the growing Importance of a Country, where Such Sentiments of good Government prevailed.
I think the Arrival of the President would furnish an opportunity, in a congratulatory Address, of announcing the Views of Congress to adhere to Such Principles, as can alone do honor to the Councils of a Country. Such a Measure would not be novel. Various Instances occur in the History of England, of a display of Such Sentiments in King’s Speeches from the Throne, & the Replies of Parliament thereto. They have an excellent Tendency in giving Confidence to the People in the Administration of their Affairs, & inspire Foreigners with Respect & Reverence for the Government. I am with much Regard & Esteem Dr Sir Your obed hble st
Wm Bingham
